Citation Nr: 0011023	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-45 662	)	DATE
	)
	)


THE ISSUE

Entitlement to service connection for schizophrenia


REPRESENTATION

Moving Party Represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1978 to 
October 1978.  

This case is before the Board of Veterans' Appeals (Board) 
pursuant to the appellant's challenge to the Board's 
September 1998 decision on the grounds of clear and 
unmistakable error (CUE).  38 U.S.C.A. §§ 5109A and 7111; 38 
C.F.R. §§ 20.1400 (1999), 20.1403 (1999); VAOPGCPREC 01-98 
(O.G.C. Prec. 01-98).  The new statutory and regulatory 
provisions permit a claimant to demand review by the Board to 
determine whether CUE exists in an appellate decision 
previously issued by the Board, with a right of review of 
such determinations by the United States Court of Appeals for 
Veterans Claims (Court).


FINDINGS OF FACT

1.  In a decision dated September 15, 1998, the Board denied 
entitlement to service connection for schizophrenia.

2.  The facts as they were known at the time of the Board 
decision of September 15, 1998 were correct and it has not 
been shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of September 15, 1998 were 
correctly applied and it has not been shown otherwise.


CONCLUSION OF LAW

The Board's September 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998) and 38 C.F.R. §§ 20.1400- 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims. 38 C.F.R. § 
20.1411 (c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions 
of reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 
C.F.R. § 20.1411 (a) and (b).  A CUE motion is not an appeal 
and, with certain exceptions is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20 which relate to the processing 
and disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

In this case, the appellant argues, in essence, that the 
Board decision in September 1998 committed CUE.  She has 
stated in her claim of CUE that she told her recruiter, 
before joining the Army, that she had prior mental problems, 
but that he falsified her entry forms.

The facts of the case, as noted in the September 1998 Board 
decision, are as follows:  

The appellant's service medical records include a Medical 
Board decision, dated in June 1978, which show that at that 
time, the appellant was hospitalized at the Walter Reed Army 
Medical Center after being transferred from Fort Lee with a 
diagnosis of schizophrenic reaction.  Upon her admission, the 
appellant stated that she could not "adjust to the Army."  
The appellant indicated that in the two years prior to her 
enlistment, she had been hospitalized at the Tinley Park 
Hospital with a diagnosis of acute schizophrenic episode.  
According to the appellant, at present, she reported that she 
had difficulties in adjusting to the demands of military life 
and that she wanted to be discharged.  She denied any 
delusions, hallucinations, or racing thoughts.  

According to the appellant, she was having difficulties in 
controlling her impulses and she was also experiencing vague 
anxiety and restless sleep.  The mental status examination 
showed that at times, she was suspicious, demanding, and 
belligerent.  Her mood was uneasy and she avoided eye 
contact.  She was oriented to time, place, and person, and 
she had normal thought process.  

According to the examiner, the appellant had vague paranoid 
ideation with no suicidal or homicidal ideation.  The 
examiner noted that the appellant had not been on medication 
and that she was being treated with milieu therapy.  The 
diagnoses included latent schizophrenia (borderline 
personality organization), manifested by ambivalence, poor 
control of impulses, flat affect, vague paranoid ideation, 
belligerent, demanding; predisposition, schizoid personality 
with two previous hospitalizations in the last two years for 
"acute schizophrenic" episode; stress, minimal, routine 
military duty; impairment for further military duty, marked, 
impairment for social and industrial adaptability, definite.  
The examiner noted that the appellant's schizophrenia did not 
occur in the line of duty and that it existed prior to 
service.  

The appellant's service medical records include a Medical 
Board Proceeding, dated in September 1978.  At that time, the 
Medical Board noted the diagnoses from the June 1978 Medical 
Board decision and referred the appellant's case to the 
Physical Evaluation Board.  The records also include a 
Physical Evaluation Board Proceeding, dated in September 
1978.  At that time, the Physical Evaluation Board diagnosed 
the appellant with schizophrenia, latent type, definite.  

The Physical Evaluation Board stated that they had reviewed 
the medical evidence of record and concluded that there was 
sufficient evidence to substantiate that the condition for 
which the appellant was currently unfit existed prior to 
service and was not aggravated by service.  It was the 
Physical Evaluation Board's determination that the 
appellant's condition was the result of natural progression.  
The Physical Evaluation Board indicated that the appellant 
was physically unfit and recommended that she be separated 
from the military.  The appellant's separation examination, 
dated in September 1978, shows that at that time, the 
appellant was clinically evaluated as "abnormal" for 
psychiatric purposes.  

A correspondence, dated in July 1993, from the Family Service 
Center of South Cook County, shows that at that time, 
according to Ms. P.M., the clinical coordinator of the 
center, the appellant was "serviced" by the center in the 
1970's.  According to Ms. M., the appellant's treatment 
records were unavailable due to the fact that the center had 
experienced a fire in the 1970's.  

In March 1997, the RO received inpatient treatment records 
from the Tinley Park Mental Health Facility, from July 1973, 
October to November 1974, December 1975, and January to March 
1976.  The records show that in July 1973, the appellant was 
hospitalized after attempting suicide.  The appellant's 
provisional diagnosis was of a schizophrenic reaction, 
paranoid type.  According to the records, the appellant had 
been an outpatient at the South Suburban Mental Health Clinic 
for the past year after she had had several hysterical 
outbursts during a brief hospitalization for a knee injury.  

The appellant's therapist described the appellant as somewhat 
socially isolated, lonely, anxious, and depressed.  The 
records show that the appellant underwent therapy during her 
hospitalization and that upon her release, she was diagnosed 
with depressive neurosis.  The records further show that in 
October 1974, the appellant was hospitalized.  At that time, 
the appellant's mother stated that the appellant had been 
away at college and that she had become very withdrawn.  
According to the appellant's mother, the appellant had 
returned home and she was unable to deal with the appellant's 
behavior.  During the appellant's hospitalization, she 
underwent group therapy.  Upon her release in November 1974, 
she was diagnosed with schizophrenia, chronic, 
undifferentiated.  

The Tinley Park records show that in December 1975, the 
appellant was hospitalized for approximately two weeks.  At 
that time, she was admitted on an emergency basis due to the 
fact that she had been refusing to eat or stay in her room.  
The appellant was also withdrawn and exhibiting 
uncommunicative behavior.  The records show that she 
underwent individual and group counseling, and upon her 
release, she was diagnosed with acute psychiatric episode.  

According to the records, the appellant was again 
hospitalized in January 1976.  At that time, the appellant's 
parents noted that the appellant was not taking her 
medication and there had been little change in her behavior 
since her previous admission.  According to the appellant's 
parents, her behavior was getting worse.  They indicated that 
she had been crying and refusing to communicate with anyone 
verbally, and that she only communicated by writing and 
making signs.  Upon admission, the examining physician noted 
that the appellant was suffering from delusions of 
persecution, depressive neurosis, and auditory and visual 
hallucinations.  According to the records, the appellant was 
treated with group and individual therapy.  In March 1976, 
the appellant was discharged.  At that time, she was 
diagnosed with a psychotic depressive reaction and a 
personality disorder.  

A correspondence from D.Y., Ph.D., dated in April 1997, shows 
that at that time, Dr. Y. indicated that she had 
intermittently treated the appellant for "delusional 
thinking," between January and April 1993.  In June 1997, 
the RO received private medical records from Dr. Y., from 
January to April 1993.  The records show, in essence, that 
during that period of time, the discussion between Dr. Y. and 
the appellant focused on the appellant's relationships with 
her mother and other women.  

A correspondence from the Family Service Center, dated in 
July 1997, shows that at that time, according to Ms. V.C., 
the records librarian, the appellant's medical records had 
been destroyed by a fire.  A second correspondence from the 
Family Service Center, dated in August 1997, shows that at 
that time, Ms. C. stated that they did not store their 
records on microfilm.  According to Ms. C., they kept hard 
copies of their records for ten years.  

In December 1997, the RO received additional service medical 
records for the appellant's period of active duty from March 
1978 to October 1978.  The records included copies of the 
June 1978 Medical Board decision, the September 1978 Medical 
Board Proceeding, and the September 1978 Physical Evaluation 
Board Proceeding.

In June 1998, the appellant underwent a VA psychiatric 
evaluation.  At that time, the examiner noted that upon a 
review of the claims file, it was evident that the appellant 
was hospitalized before entering the service a few times 
between 1973 and 1976.  The examiner indicated that different 
diagnoses were provided, but that the diagnosis of 
schizophrenia, undifferentiated, was established in one of 
the discharge summaries.  According to the examiner, the 
appellant's psychotic symptoms included auditory 
hallucinations and persecutory delusions.  

The examiner stated that during service, the appellant was 
hospitalized at the Walter Reed Medical Center, and that upon 
her release, she was diagnosed with latent schizophrenia.  
According to the examiner, the appellant indicated that she 
had taken medication in 1980, but that she could not remember 
any further details.  The appellant noted that in 1993, she 
was in psycho-therapy for "delusional thinking."  According 
to the appellant, she was not currently in therapy.  The 
appellant stated that at present, her mind was just a 
"blank."  She indicated that people could not understand 
her because she would jump to the middle of a thought.  The 
appellant complained of occasional depression.  According to 
the appellant, although she did not have any current thoughts 
of suicide, she had thought of suicide in 1973.  The 
appellant noted that when she was in the process of 
enlisting, she had mentioned to her recruiter that she had 
had psychiatric treatment, but that the information was not 
put in her application.  

Upon mental status examination, the examiner stated that the 
appellant looked her age and was casually dressed.  The 
appellant gave some relevant answers, but at times, she 
talked with loose association and was vague and difficult to 
understand.  She denied hallucinations and persecutions, but 
she noted that she had had such symptoms in the past.  The 
appellant's affect was moderately flattened.  According to 
the examiner, the appellant was oriented, but she showed mild 
memory lapses.  Insight and judgment were marginal.  The 
diagnosis was of schizophrenia, residual type.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60.  

The examiner stated that in regards to schizophrenia, there 
were different kinds of onset.  According to the examiner, it 
was not unusual for that condition to begin in a very slow 
and insidious onset.  The examiner noted that at times, no 
florid psychotic symptoms were found in the early stages and 
another diagnosis was made before the definite diagnosis of 
schizophrenia was established.  The examiner stated that in 
the instant case, there was no evidence of any worsening of 
the symptoms of the appellant's schizophrenia during service 
beyond the natural progression of the disorder.  According to 
the examiner, an episodic course with residual symptoms was 
common in schizophrenia, especially when no medications were 
taken regularly.  The examiner reported that the relapses of 
florid psychotic symptoms were very frequent.  

The pertinent criteria in effect at the time of the Board's 
September 1998 decision, and essentially unchanged now, 
provide that lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
noted in its decision that the evidence did not show that the 
appellant possessed medical expertise.  Therefore, her 
opinion that her pre-existing schizophrenia was aggravated by 
service was not competent evidence.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Moreover, a veteran is presumed 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted".  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a).

The Board noted in its decision that the appellant's 
enlistment examination report was not of record and appeared 
to be unavailable.  However, inpatient treatment records from 
the Tinley Park Mental Health Facility, from July 1973, 
October to November 1974, December 1975, and January to March 
1976, showed intermittent treatment for numerous psychiatric 
disorders, including a provisional diagnosis of schizophrenic 
reaction in July 1973 and a diagnosis of schizophrenia in 
November 1974.  The Board noted that the appellant was 
inducted into the military in March 1978.  Therefore, in 
light of the above evidence showing that the appellant was 
diagnosed with schizophrenia prior to her induction into the 
military, the Board found that she was not entitled to the 
presumption of soundness.

The Board noted that the appellant's service medical records 
included a Physical Evaluation Board Proceeding, dated in 
September 1978.  At that time, the Physical Evaluation Board 
diagnosed the appellant with schizophrenia, latent type, 
definite.  The Physical Evaluation Board stated that they had 
reviewed the medical evidence of record and concluded that 
there was sufficient evidence to substantiate that the 
condition for which the appellant was currently unfit, 
existed prior to service and was not aggravated by service, 
but was the result of natural progression.  Moreover, the 
April 1997 correspondence from Dr. Y, and the corresponding 
medial records, show that according to Dr. Y., she 
intermittently treated the appellant for "delusional 
thinking" between January and April 1993.  

In addition, the appellant's June 1998 VA psychiatric 
examination showed that at that time, the appellant was 
diagnosed with schizophrenia, residual type.  The examiner 
stated that based upon a review of the medical records 
contained in the claims file, the appellant had been 
hospitalized before entering the service a few times between 
1973 and 1975.  According to the examiner, different 
diagnoses were provided, but that the diagnosis of 
schizophrenia, undifferentiated, was established in one of 
the discharge summaries.  The examiner further indicated that 
in the instant case, there was no evidence of any worsening 
of the symptoms of the appellant's schizophrenia during 
service beyond the natural progression of the disorder.  The 
examiner stated that an episodic course with residual 
symptoms was common in schizophrenia.  

The Board found that the evidence of record strongly 
indicated that no permanent increase in the underlying 
pathology of the pre-existing schizophrenia occurred during 
service.  See Verdon v. Brown, 8 Vet. App. 529, 536-37 
(1996).  Upon a review of the record, the evidence showed 
that the appellant was diagnosed prior to her entrance into 
the military with schizophrenia.  Moreover, both the 
September 1978 Physical Evaluation Board report and the 
current June 1998 VA psychiatric examination showed that the 
appellant's schizophrenia was not aggravated during service.  
The Board concluded that the totality of the medical evidence 
of record did not show that the appellant's schizophrenia 
worsened in any permanent manner beyond that degree of 
disability that existed at entrance to active duty.  For 
these reasons, the Board determined that the appellant's pre-
existing schizophrenia was not aggravated by service, and 
that service connection for schizophrenia was not warranted.  
38 U.S.C.A. §§ 1131, 5107.  

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403 pertain to what constitutes clear and unmistakable 
error and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents in 
the possession by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts are weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  The correct facts 
of record as they were known at the time of the Board's 
September 1998 decision showed that the appellant was 
diagnosed with schizophrenia prior to her active service, and 
that her disability was not aggravated by her brief military 
service.  It is clear from the record that the Board did 
review and consider the appellant's statements to the effect 
that she told her recruiter that she had prior mental 
problems.  Clearly, the decision was supported by and 
consistent with the evidence then of record.  These 
statements did not then, nor would they now, be of 
consequence regarding the claim for service connection.  The 
treatment record reviewed by the Board did not compel a 
favorable decision on the appellant's claim. 

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision of September 1998 were 
correctly applied and it has not otherwise been shown.  The 
facts as they were known at the time of the Board decision of 
September 1998 were correct and it has not been shown 
otherwise.  The Board considered all pertinent documentary 
evidence.  No relevant document was overlooked.

The correct facts as stated in this case as they were known 
to the Board in September 1998, lack evidence of an error 
such that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Further, the Board must advise the 
appellant that any argument based upon disagreement as to how 
the relevant facts were weighed or evaluated, that is, a 
"misinterpretation of facts," does not rise to the level of 
CUE as that term has come to be defined.  Overall, the Board 
finds that the criteria for CUE existing in the prior final 
Board decision of September 15, 1998 have not been met.


ORDER

There was no CUE in the September 15, 1998 decision wherein 
the Board denied entitlement to service connection for 
schizophrenia, accordingly, that decision should not be 
revised or reversed.



		
	JEFF MARTIN
Member, Board of Veterans' Appeals


 


